Mollison, Judge:
The appeals for reappraisement enumerated in the attached schedule of reappraisements, which relate to plywood exported from Finland in the years 1955 and 1956, have been submitted for decision upon stipulation of counsel limited to the items where the merchandise was advanced in value and appraised on the basis of the home market value.
On the agreed facts, as to such merchandise, I find that foreign value, as defined in section 402(c), Tariff Act of 1930, as amended, is the proper basis for the determination of the value thereof, and that such value, in each instance was the appraised unit value, less 4 per centum, packed.
The said appeals for reappraisement, having been abandoned with respect to those items of merchandise where appraisement was made on the basis of the entered invoice unit values, are to that extent dismissed.
Judgment will issue accordingly.